 



Employment Contract

  

Party A: Sino Clean Energy Inc. Address: Wangzuo International Plaza D, Suite
1502   1 Tangyan Road, Gaoxin District, Xi’an, China   (Hereinafter “Party A” or
the “Company”)     Party B: CHAN Hon Wan   Hong Kong Personal ID No.: D556969(A)
Address: 1 Tung Chung Crescent, 26th Floor, Suite F   New Territories, Hong Kong
  (Hereinafter “Party B” or “Vice President of Finance”)

 

 

Whereas, Party A sincerely offers employment to Party B, and Party B is pleased
to promise to provide the services set forth in Section I: Purpose of the
Employment, the two parties, on the basis of equality and agreement reached
through full consultation, have entered into the following contract.

 



I.Purpose of the Employment

 

Party A engages Party B to serve as Party A’s Vice President of Finance and
assist Party A in its financing in the capital markets in areas of finance,
accounting and roadshow work, including but not limited to supervising the
preparation and contents of Party A’s financial reports (10-Q and 10-K) and
overseeing the compliance of reporting procedures and rules with the
requirements of listing criteria of the exchanges in the United States.



 

II.Service Fee and Payment Method

 





2.1Monthly Fee:

Party A will pay to Party B a service fee of RMB 20,000 in each of the first six
months of the Contract for the services set forth in Section I. This monthly fee
must be paid on the last business day of the month in the form of check, cash or
bank transfer deposit.

 

2.2Roadshow Fee:

In addition to the monthly fee, a per diem roadshow fee of RMB 3,000 will be
paid if there is need to stage such roadshows for investors, banks or other
parties.

 

2.3Reimbursable Expenses

All the room and board and traveling expenses incurred during the course of work
for the matters entrusted by Party A will be reimbursed by Party A on the bases
of actual receipts.

 



 

 

 

 

III.Party B’s Promise

 

Party B hereby represents and promises to Party A:

 

(1) All his education and professional qualification certificates and documents
provided to the Company are authentic and complete and are not misleading, and
they remain valid;

 

(2) He has not been involved in any fraudulent, dishonest and embezzlement
activities and has not withheld any unfavorable records regarding his past
violation of any professional ethics or public company rules of any exchange;
and

 

(3) Vice President of Finance guarantees and promises that, during the course of
his employment with the Company and in a period of six months after the
termination of this Contract, he will not seek employment for any position by
any means with any other company or individual that competes with the Company.

 

IV.Confidentiality Obligation

 

4.1 Vice President of Finance is aware that, during the course of performing his
duties, he will have access to the Company or the Group’s confidential material,
including but not limited to documents, data, figures, information, plan and
news. Vice President of Finance acknowledges that such material is the property
of the Company or the Group.

 

4.2 Vice President of Finance shall not disclose by any means any of the
confidential material set forth in Section 4.1 to any third party; except when
it is necessary to make such disclosure to the relevant employees or the
professionals engaged by the Company in order to perform his duties, or when
such disclosure is authorized by the Board of Directors or is made to comply
with the order from a competent court;

 

4.3 Vice President of Finance shall not use such confidential material by any
means for the benefit of himself, his relatives and friends or of any third
party not approved by the Company;

 

4.4 Vice President of Finance shall take all necessary measures to prevent the
spread or disclosure of such confidential material to any third party not
approved by the Company; and

 

4.5 Within ten days upon termination of his employment or of this Contract, Vice
President of Finance shall return all information and documents regarding the
Company business to the Company.

 



2

 



 

III.Effective Term of the Contract

 

This Contract shall become effective on January 1, 2012. If either Party A or
Party B desires to terminate this Contract, it must notify the other party in
writing at least two months prior to the expiry date of this Contract.



 

IV.Rider

 

This contract will take effect upon execution by both parties. It is in
duplicates, with one to each party, and both have the same legal effect.



 

Party A (Signature/Seal):

Sino Clean Energy Inc. [Company Chop]

 

Party B (Signature):

/s/ CHAN Hon Wan

 

December 15, 2011

 



3

 

 

 

 

 

 

